Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155717(48)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 155717
  v                                                                  COA: 329961
                                                                     Kent CC: 15-000819-FH
  JEROME ROMEY SUEING,
             Defendant-Appellant.
  _____________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file a
  supplement with additional information and issues is GRANTED. The supplement
  submitted on August 29, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2017
                                                                                Clerk